Citation Nr: 1520948	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-03 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to August 1971 including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


Additional development is required before the issue on appeal is decided by the Board.  Specifically, an addendum medical opinion as to etiology is necessary, for the reasons discussed below.

The Veteran contends that his bilateral hearing loss had its onset during service as a result of exposure to acoustic trauma, to include his service around significant ongoing artillery fire consistent with his military occupational specialty (MOS) as a light artillery crewman.  He further contends that his hearing has continued to decrease, initially in a sporadic fashion, since such service.  The Veteran and his wife testified that they met in 1974 and married in 1975.  His wife testified that she noticed his hearing loss when she met him but it has worsened.  His application for VA compensation benefits indicates they married in 1978.  
Regarding noise exposure, during his hearing before the undersigned, it was established that he had significant in-service noise exposure but no significant post service exposure.  Another opinion is needed to determine whether the Veteran's current bilateral hearing loss disorder had its onset in service or is etiologically related to service, as the April 2012 and January 2013 VA opinions are not adequate for adjudicative purposes on this point.  Specifically, such opinions were based only on a determination that the Veteran had normal hearing during service and at separation.  They did not consider the fact that the Veteran had some degree of perceived hearing loss in service, albeit one that was not detected on his separation examination.  Also, they clearly considered the one documented event of acoustic trauma in service in February 1970 rather than the ongoing acoustic trauma as reported by the Veteran.

The examiners failed to comment on the fact that, while the Veteran's hearing was normal as defined by VA at the time of discharge, he perceived hearing loss in service after artillery exposure as reported in his hearing testimony.  Likewise, the January 2013 VA addendum opinion is also insufficient for adjudicative purposes.  In this regard, the examiner also noted the Veteran's normal hearing during service and at separation; however, it is unclear to the Board if the examiner considered the Veteran's in-service ongoing artillery exposure and not merely the one significant noise exposure and decreased hearing event in February 1970 documented in the service treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claim file, consisting of the Veteran's Virtual VA and VBMS file, to the January 2013 VA examiner (or an appropriate substitute, if the January 2013 examiner is unavailable) for an addendum opinion as to the etiology of the Veteran's current bilateral hearing loss.  Upon review of the record, the examiner should opine as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss had its onset in service or is related to any in-service disease, event, or injury. 

The examiner must accept as fact that the Veteran is a reliable historian and was exposed to significant acoustic trauma during service as documented in the service treatment records as well as stated by him at the March 2015 Board hearing.  To that end, he testified that he was exposed to significant ongoing artillery fire noise during his service and that he had no significant post-service acoustic trauma.  He indicated that he would experience temporary tinnitus and hearing loss after exposure to blasts and that after service hearing loss was gradual but it progressively worsened over time.  His wife testified that she observed it when she met him.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Note that the lack of a documented shift in hearing on audiograms in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hearing loss.

2.  Then, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




